UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7309



ANTONIO M. WALLER,

                                              Plaintiff - Appellant,

          versus


CATHERINE PAGE, Psychiatrist, Red Onion State
Prison; P. RASNICK, Nurse; LIEUTENANT YOUNCE;
SERGEANT FLANARY; SERGEANT FOWLER; THOMPSON,
Prison Guard,

                                             Defendants - Appellees,

          and


FRED SCHILLING, Director of Health Services;
CORRECTIONAL MEDICAL SERVICES; JOHN DOE,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-762-7)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Antonio M. Waller, Appellant Pro Se.       David Ernest Boelzner,
Heather Marie Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond,
Virginia; Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Antonio M. Waller appeals the district court’s order granting

summary judgment to some of the Defendants in his 42 U.S.C.A.

§ 1983 (West Supp. 2000) action.   We dismiss the appeal for lack of

jurisdiction because the order is not appealable.    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                   2